DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

 	Claims 1, 5, 8 and 14 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
      The drawings are objected to because figures 3-5, 6A and 6B contain shaded gray areas, and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from  the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-20 are directed to a series of steps. Thus the claims are directed to a process.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite determining and generating a data structure, including receiving, determining, generating, displaying, and outputting steps.  
The limitations of receiving, determining, generating, displaying, and outputting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite receiving during an analytics session, first input comprising natural language; determining based on the natural language, a keyword, wherein the natural language comprises the keyword; determining, based on the keyword, a plurality of content items during the analytics session, wherein each content item of the plurality of content items comprises analytic content associated with the keyword; determining, based on the plurality of content items, a data structure, wherein the data structure associates the keyword to each content item of the plurality of content items according to a temporal value, wherein the temporal value for each content item of the plurality of content items is based on a time that the respective content item was determined during the analytics session; and causing the data structure to be output, wherein the output of the data structure comprises: the plurality of content items determined during the analytics session and an indication of the temporal value associated with each content item of the plurality of content items.
That is, other than reciting a computing device and user interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computing device and user interface.  The computing device and user interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing device and user interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further limit the abstract idea by reciting: The use of natural language as a query input (claim 2), Using correlation to determine output, i.e. using a way of expressing mathematical similarity between a question and possible answers (claim 3), the recommendation comprises natural language (claim 4), Visual arrangement and rankings within the data structure (claims 5 and 6), and Displaying answers as a chart or graph (claim 7).
  Claims 8-20 recite similar limitations with further generic hardware and software elements for performing the method steps and further add the abstract idea step of scoring.  These generic limitations similarly fail to integrate the abstract idea steps into a practical application.  The independent claims 8 and 14 recite slightly different abstract idea steps (claim 8’s correlation value and claim 14’s displaying a plurality of topics – however these different abstract idea steps do not make the claim eligible.).
Under step 2B of the analysis, the claims include, inter alia, a computing device and user interface.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0027 of the specification, “The system 100 may comprise a computing device 104. The computing device 104 may be configured to provide content (e.g., information, analytic data, business centric information, etc.), applications, and/or the like to one or more users. The computing device 104 may comprise a computer, a smart device, a laptop, a tablet, a display device (e.g., television, monitor), and/or the like.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-7 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khabiri et al US 2019/0205726  (hereinafter Khabiri).
	Regarding Claim 1, Khabiri teaches
1. A method comprising:
receiving, by a computing device via a user interface during an analytics session, first input comprising natural language;
The queries in Khabiri are natural language (see Figure 1 #108) where a computing device with a user interface receives natural language. FIG. 9A shows a first example dashboard display interface 900 user interface (UI) device such a mobile device, e.g., Smartphone or the like. Via the interface 900, there is visually presented the answer(s) 905 to the original input question provided in natural language format, enhanced with additional windows 907A, 907B, . . . , 907N presenting the top-K additional insight data in a natural language format (¶ 0060).
determining, by the computing device, based on the natural language, a keyword, wherein the natural language comprises the keyword;
         
    PNG
    media_image1.png
    285
    626
    media_image1.png
    Greyscale

	The queries are natural language (this is also shown in Figure 1 – note #109 “What is the country with the highest number of visitors this year?” – this is natural language from which Khabiri’s invention translates to SQL, i.e. including keywords.
	The entities being extracted here are keywords as discussed in paragraph 29:
	
    PNG
    media_image2.png
    144
    626
    media_image2.png
    Greyscale

determining, based on the keyword, a plurality of content items during the analytics session, wherein each content item of the plurality of content items comprises analytic content associated with the keyword; and
	paragraph 30:
          
    PNG
    media_image3.png
    153
    630
    media_image3.png
    Greyscale

	The insights generated here are a plurality of content items, which are analytic content (i.e. insights based on the NLP to SQL translation) associated with the entities/keywords extracted from the original NLP questions (the example given is “Which country had the highest number of visitors for this year?”)
determining, based on the plurality of content items, a data structure, wherein the data structure associates the keyword to each content item of the plurality of content items according to a temporal value,
Paragraph 30:

    PNG
    media_image4.png
    345
    645
    media_image4.png
    Greyscale

The ranking is a data structure (see also the dependency graph from which the ranking is determined – this is discussed in paragraph 32).  The dependency graph also uses a time based template (i.e. according to a temporal value) as discussed in paragraph 35.
As a further example, a Content-hierarchy-based template may be applied to expand the content scope. For example, an original input NL question may be: “What is the number of user visits to the cloud business unit (BU) received last week?” The Content-hierarchy-based template may be used to generate related questions pertaining to other departments in a hierarchical structure, e.g., within an analytics business unit, or a social cloud unit department within or separate from the BU, or business units in other countries. By additional application of the first time-based template, the generated questions may be a modification that changes the time scope to find the number of user visits to the social cloud unit department within the last month or last quarter (¶ 0037).
FIG. 6 depicts an example application of one or more question templates for generating additional candidate expanded questions based on a received original question 600. For example, given a received question “What is the #of Visits to “Cloud” BU received last week?”, then based on semantic similarity of the concepts found in the question, there is generated additional candidate questions for use in obtaining additional relevant insight data. Thus, using the NL parser and the dependency tree structure generated therefrom, there may be identified question concepts such as number of visits 602, cloud 604, and last week 606 (¶ 0044).
wherein the temporal value for each content item of the plurality of content items is based on a time that the respective content item was determined during the analytics session (i.e., As an example, a Time-based template may be applied to expand the time scope of the original question, e.g., to identify a trend in the last time period or another time period. For example, the original question included a concept relating to “last year”, however, by applying time-based template, the temporal basis may be expanded or reduced, i.e., by changing the time scope, e.g., last month, last quarter, or last 2 years, etc., ¶ 0036. As a further example, a Content-hierarchy-based template may be applied to expand the content scope. For example, an original input NL question may be: “What is the number of user visits to the cloud business unit (BU) received last week?” The Content-hierarchy-based template may be used to generate related questions pertaining to other departments in a hierarchical structure, e.g., within an analytics business unit, or a social cloud unit department within or separate from the BU, or business units in other countries. By additional application of the first time-based template, the generated questions may be a modification that changes the time scope to find the number of user visits to the social cloud unit department within the last month or last quarter, ¶ 0037), and 
	causing the data structure to be output at the user interface, wherein the output of the data structure comprises: the plurality of content items determined during the analytics session and an indication of the temporal value associated with each content item of the plurality of content items (i.e., FIG. 9A shows a first example dashboard display interface 900 user interface (UI) device such a mobile device, e.g., Smartphone or the like. Via the interface 900, there is visually presented the answer(s) 905 to the original input question provided in natural language format, enhanced with additional windows 907A, 907B, . . . , 907N presenting the top-K additional insight data in a natural language format. The enhanced interface display 900 with additional windows 907A, 907B, . . . , 907N present additional insight data in a graphical format (e.g., table, charts) 908. Using the insight question processing of FIGS. 4-7, a user may thus obtain some insights beyond the scope, yet related, to the original questions input which enables the user to help further understand the data and get insights, ¶ 0060-0061. The data structure shown above for cloud visits gives an indication of the temporal value (e.g. the last 20 months, in 2017, since the beginning of the year)).
 	

Regarding Claim 2, Khabiri teaches
2. The method of claim 1, further comprising receiving a second input comprising natural language.

    PNG
    media_image5.png
    234
    633
    media_image5.png
    Greyscale

The candidate expanded questions are natural language (e.g. as shown in Figure 9b)

Regarding Claim 3, Khabiri teaches
3. The method of claim 2, further comprising:
determining that a correlation between the second input and at least one content item of the one or more content items exists; and
	
    PNG
    media_image6.png
    201
    638
    media_image6.png
    Greyscale

	Here the similarity (i.e. correlation) is determined based on the followup question
causing, based on the correlation, an output of the at least one content item.

    PNG
    media_image7.png
    144
    627
    media_image7.png
    Greyscale

	The repeating of steps provides additional material based on the questions selected (i.e. to fine tune the customer inquiry into the system – the system functions as a conversational interface as discussed in paragraph 64)

Regarding Claim 4, Khabiri teaches
4. The method of claim 3, wherein receiving the second input is based on a
recommendation associated with the one or more content items, wherein the
recommendation comprises natural language.
	The recommendation are the additional queries as discussed above – see also Figure 9b “Recommended Insights”.

Regarding Claim 5, Khabiri teaches
5. The method of claim 1, wherein the indication of the temporal value associated with each content item of the plurality of content items comprises a visual arrangement of the plurality of content items within the output of the output of the data structure (i.e., FIG. 9A shows a first example dashboard display interface 900 user interface (UI) device such a mobile device, e.g., Smartphone or the like. Via the interface 900, there is visually presented the answer(s) 905 to the original input question provided in natural language format, enhanced with additional windows 907A, 907B, . . . , 907N presenting the top-K additional insight data in a natural language format. The enhanced interface display 900 with additional windows 907A, 907B, . . . , 907N present additional insight data in a graphical format (e.g., table, charts) 908. Using the insight question processing of FIGS. 4-7, a user may thus obtain some insights beyond the scope, yet related, to the original questions input which enables the user to help further understand the data and get insights, ¶ 0060-0061.).
	
Regarding Claim 6, Khabiri teaches
6. The method of claim 1, wherein the data structure ranks each content item of the one or more content items according to one or more of the temporal value or a correlation value to the keyword.

    PNG
    media_image8.png
    285
    634
    media_image8.png
    Greyscale

The insights or content retrieved is ranked according to the temporal template discussed in paragraph 44 (see also paragraphs 52 and 55).

Regarding Claim 7, Khabiri teaches
7. The method of claim 1, wherein the analytic content comprise one or more of a chart or a graph associated with the keyword.
	See Figure 9a and 9b for charts and graphs associated with the keyword (i.e. associated with the keywords or entities identified from the NLP inquiry).

	Claims 14-20 recite similar limitations as those addressed in the rejection of Claims 1-7 above, and are therefore rejected under the same rationale.
Furthermore regarding claim 14, Khabiri teaches:
	wherein at least a portion of the plurality of content items comprises a plurality of topics associated with the keyword;

    PNG
    media_image9.png
    376
    1274
    media_image9.png
    Greyscale

	Here the keyword is “cloud” with a plurality of topics associated with it.
displaying, at the user interface, the plurality of topics:
	Here the plurality of topics are displayed
receiving, via the user interface, a selection of at least one topic of the plurality of topics;
	The user can click one of the topics to see more information.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 8-13 are rejected under 35 U.S.C. 103 as being obvious over
Khabiri US 2019/0205726  (hereinafter Khabiri) in view of D. Falessi et al “A comprehensive characterization of NLP techniques for identifying equivalent requirements” (hereinafter Falessi).
 	Claims 8-13 recite similar limitations as those addressed in the rejection of Claims 1-7 above, and are therefore rejected under the same rationale.
	Furthermore regarding the method of Claim 8, Khabiri teaches a device (see Figure 10 #26).
Furthermore regarding claim 8, Khabiri teaches:
wherein the correlation value associated with the at least one content item is based on an amount of data/information indicated by the at least one content item that is associated with the keyword
	
    PNG
    media_image10.png
    185
    493
    media_image10.png
    Greyscale

	The association rules mining here means that the correlation value is based upon the amount of data (i.e. the more data there is, the better the learning model can find data which more matches the question the user is asking).
Khabiri does not explicitly disclose Determining that the correlation value associated with at least one content item of the plurality of content items satisfies a threshold.
	It is inherent that the similarity measures of Khabiri using NLP use a threshold to determine similarity, however if not inherent it would have been obvious to have modified Khabiri in view of Falessi.  Falessi teaches on page 6, section 4.1.1 the determination and use of an optimal threshold is measuring similarity in NLP word pairs.  This provides the benefit of reducing false positives.  Thus it would have been obvious to one of ordinary skill in the art to have modified the teachings of Khabiri to have included using the NLP threshold teachings of Falessi because it would have provided the benefit of increasing the rate with which relevant content would be provided to a user.  Improving the ability to reduce false positives when applied to Khabiri would result in more relevant documents/content being provided to the user.  Given that Khabiri already teaches NLP similarity being determined, there is a reasonable expectation of success in applying the teachings of Falessi given it also addresses NLP similarity measures.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining that the correlation value associated with at least one content item of the plurality of content items satisfies a threshold in Khabiri, as seen in Falessi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	

Response to Arguments
 	In the Remarks, Applicant argues The Office Action alleges that the claims are directed to a "mental process (e.g. gathering data which is then processing to provide related answers)." Office Action, (p. 5). Applicant respectfully disagrees. The present claims are not merely directed to mental processes. Instead, the claims are directed to specific methods of "[c]onversational analytics" that "intelligent analytics and dialog management." See Specification as-published at ¶ 31. For example, a "user can be guided by a system that can determine an intent (e.g., an analysis intent, etc.) of the user and provide intelligent feedback during an analytic conversation[,]" and "[t]he analytic conversation can be stored, visualized, and manipulated by the user."
To allege that such a claim is simply directed to mental processes would require the claim to be construed at a "high level of abstraction [] untethered from the language of the claim[s][,]" which "all but ensures that the exceptions to 101 swallow the rule." See Enfish, LLC v. Microsoft Corp., 822 F. 3d 1327, 1337 (Fed. Cir. 2016). Accordingly, Applicant respectfully submits claim 1 is directed to patent-eligible subject matter. Therefore, Applicant respectfully requests that the rejection be withdrawn. Additionally, independent claims 8 and 14 recite similar, though not identical, features as claim 1.
Applicant submits the present claims integrate the alleged abstract idea into a practical application, because the claims provide an improvement to technology and/or a technical field. Paragraph 2 of the present Specification explains an inefficiency problem related to existing analytics systems: 
Analytic systems are used by companies to make data-driven decisions. Traditional systems are purpose-built for a specific business need and are unable to automatically derive and evolve ontologies from disparate systems, applications and/or content sources. For example, an airline flight reservation system can understand concepts associated with airlines, flight reservations, flight destinations, and the like, but cannot automatically expand its domain of understanding to process information associated with hotel reservations, car rentals, or train reservations. In other words, existing analytics systems cannot efficiently determine/retrieve relevant content that is related to a query. Moreover, existing analytics systems do not efficiently track a user's actions during analytics sessions.
The present claims improve analytics systems by generating a "data structure" that keeps track of content items determined during an analytics session. As an example, a user may conduct a number of searches (e.g., provide a number of natural language inputs/queries) via the user interface, and the data structure chronologically keeps track of which content items are determined based on the various searches. Doing so allows the analytics systems to provide a chronology of the user's session (e.g., to provide the user with each chart/graph corresponding to the session). Paragraphs 59 and 60 provide further details on the improvements realized by the claims through the use of the claimed "data structure".
The recited "data structure" may therefore be used to track content items (e.g., analytic content, such as charts and graphs) that are determined during a session and to provide a visual indication of the relation between each of the "content items" and the "temporal value." As the Supreme Court noted in Alice, it is the incorporation of the claimed steps, not the use of a computer, that "improve[s] [an] existing technological process." Alice, 134 S. Ct. at p. 2358. Thus, Applicant submits the present claims provide an improvement to technology and therefore integrate the alleged abstract idea of mental processes into a practical application. The Examiner respectfully disagrees.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite determining and generating a data structure, including receiving, determining, generating, displaying, and outputting steps.  
The limitations of receiving, determining, generating, displaying, and outputting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
That is, other than reciting a computing device and user interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a computing device and user interface.
The computing device and user interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a computing device and user interface).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Additionally, as described in paragraph 0046, “the data structure 304 can be a visual representation of the returned content item (the chart 301) and the plurality of content items (the suggestive content 302 and 303). The data structure 304 can be visualized and/or displayed in a manner that illustrates the correlation (e.g., temporal correlation, logical correlation, etc.) between the returned content item (the chart 301) and the plurality of content items (the suggestive content 302 and 303) to the natural language input (the keyword 201).” As such, the “data structure” is merely the computing device performing a known technique in its normal, routine, and ordinary capacity.
Applicant also argues Independent claim 1, as amended, recites in part "determining, based on the plurality of content items, a data structure, wherein the data structure associates the keyword to each content item of the plurality of content items according to a temporal value, wherein the temporal value for each content item of the plurality of content items is based on a time that the respective content item was determined during the analytics session" and "causing the data structure to be output at the user interface, wherein the output of the data structure comprises: the plurality of content items determined during the analytics session and an indication of the temporal value associated with each content item of the plurality of content items." Applicant respectfully submits Khabiri does not teach or suggest these features of claim 1.
Moreover, Khabiri does not teach or suggest that the graphs and charts are associated with the original input question according to a "temporal value" as claimed. Specifically, the "dashboard display interface" taught by Khabiri, which the Office Action maps to the recited "output of the data structure," does not comprise a "plurality of content items determined during the analytics session and an indication of the temporal value associated with each content item of the plurality of content items" that were determined "during the analytics session" (e.g., during a same session in which the user in Khabiri entered the "original input question provided in natural language format"). The Examiner respectfully disagrees.
Khabiri indeed discloses Applicant’s amended claim limitation, as discussed in the updated rejection. Specifically, Khabiri discloses determining, based on the plurality of content items, a data structure, wherein the data structure associates the keyword to each content item of the plurality of content items according to a temporal value,
Paragraph 30:

    PNG
    media_image4.png
    345
    645
    media_image4.png
    Greyscale

The ranking is a data structure (see also the dependency graph from which the ranking is determined – this is discussed in paragraph 32).  The dependency graph also uses a time based template (i.e. according to a temporal value) as discussed in paragraph 35.
As a further example, a Content-hierarchy-based template may be applied to expand the content scope. For example, an original input NL question may be: “What is the number of user visits to the cloud business unit (BU) received last week?” The Content-hierarchy-based template may be used to generate related questions pertaining to other departments in a hierarchical structure, e.g., within an analytics business unit, or a social cloud unit department within or separate from the BU, or business units in other countries. By additional application of the first time-based template, the generated questions may be a modification that changes the time scope to find the number of user visits to the social cloud unit department within the last month or last quarter (¶ 0037).
FIG. 6 depicts an example application of one or more question templates for generating additional candidate expanded questions based on a received original question 600. For example, given a received question “What is the #of Visits to “Cloud” BU received last week?”, then based on semantic similarity of the concepts found in the question, there is generated additional candidate questions for use in obtaining additional relevant insight data. Thus, using the NL parser and the dependency tree structure generated therefrom, there may be identified question concepts such as number of visits 602, cloud 604, and last week 606 (¶ 0044).
wherein the temporal value for each content item of the plurality of content items is based on a time that the respective content item was determined during the analytics session (i.e., As an example, a Time-based template may be applied to expand the time scope of the original question, e.g., to identify a trend in the last time period or another time period. For example, the original question included a concept relating to “last year”, however, by applying time-based template, the temporal basis may be expanded or reduced, i.e., by changing the time scope, e.g., last month, last quarter, or last 2 years, etc., ¶ 0036. As a further example, a Content-hierarchy-based template may be applied to expand the content scope. For example, an original input NL question may be: “What is the number of user visits to the cloud business unit (BU) received last week?” The Content-hierarchy-based template may be used to generate related questions pertaining to other departments in a hierarchical structure, e.g., within an analytics business unit, or a social cloud unit department within or separate from the BU, or business units in other countries. By additional application of the first time-based template, the generated questions may be a modification that changes the time scope to find the number of user visits to the social cloud unit department within the last month or last quarter, ¶ 0037), and 
causing the data structure to be output at the user interface, wherein the output of the data structure comprises: the plurality of content items determined during the analytics session and an indication of the temporal value associated with each content item of the plurality of content items (i.e., FIG. 9A shows a first example dashboard display interface 900 user interface (UI) device such a mobile device, e.g., Smartphone or the like. Via the interface 900, there is visually presented the answer(s) 905 to the original input question provided in natural language format, enhanced with additional windows 907A, 907B, . . . , 907N presenting the top-K additional insight data in a natural language format. The enhanced interface display 900 with additional windows 907A, 907B, . . . , 907N present additional insight data in a graphical format (e.g., table, charts) 908. Using the insight question processing of FIGS. 4-7, a user may thus obtain some insights beyond the scope, yet related, to the original questions input which enables the user to help further understand the data and get insights, ¶ 0060-0061. The data structure shown above for cloud visits gives an indication of the temporal value (e.g. the last 20 months, in 2017, since the beginning of the year)).

Applicant also argues, the Office Action does not provide a citation to either reference to support the assertion that combining Khabiri with Falessi would have been obvious. The Office Action also fails to take official notice regarding the asserted motivation to combine the references. Instead, the Office Action's assertion appears to be based on be pure speculation. Such a rationale is clearly an example of a "mere conclusory statement" lacking a "rational underpinning" as forbidden by KSR. See generally, KSR, 550 U.S. 398 (2007). The Examiner respectfully disagrees.
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results, as used here.  See MPEP §2141.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  See MPEP §2143.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        April 30, 2022